Citation Nr: 1729480	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-18 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sensorineural hearing loss, right ear.  

2.  Entitlement to service connection for tinea pedis of the hands to include secondary to service-connected tinea pedis. 

3.  Entitlement to service connection for a skin disability of the feet to include as secondary to service-connected tinea pedis  

4.  Entitlement to a disability rating in excess of 10 percent for tinea pedis, feet.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq. 




ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006, April 2009, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.  

The matters were previously remanded in October 2014 for further development.  The Veteran withdrew his request for hearing through his representative in a letter dated August 2013.  



FINDINGS OF FACTS

1.  The evidence of record does not show a right ear hearing loss disability as defined for VA benefits purposes.  

2.  The weight of the evidence is against finding that the Veteran's claimed skin condition of the hands is related to his service connected tinea pedis of the feet.  

3.  The weight of the evidence is against finding that the Veteran's claimed skin condition of the feet is related to his service connected tinea pedis of the feet.  

4.  The Veteran's tinea pedis caused severe itching and discomfort, covering not more than 5 percent of the entire body and less than five percent of exposed areas.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  The criteria for entitlement to service connection for a skin disorder of the hands have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2016).

3.  The criteria for entitlement to service connection for a skin disorder of the feet have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2016).

4.  The criteria for a rating in excess of 10 percent evaluation for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7806, (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his skin condition of the hands and feet in a letter dated February 13, 2008, and in another letter dated June 14, 2011 for his claim for hearing loss.  He has not alleged any notice deficiency during the processing and adjudication of his claims.  
The Veteran is also challenging the initial evaluation assigned following the grant for service connection for tinea pedis of the feet.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in May 2006, February 2008, March 2009, April 2011, September 2011, and in April 2017.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in April 2017.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

a.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. An award of service connection based solely on continuity of symptomatology is limited to chronic diseases under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he sustained hearing loss as a result of his military service when he served as a basic airman in the United States Air Force.  The Veteran has undergone two VA audiological examinations in September 2011 and in April 2017.  The September 2011 examiner however, concluded that the test was invalid, stating that the Veteran's puretone responses were inconsistent, even after re-instruction.  His air conduction scores were also not reported due to unreliable responses.  The examiner noted that the Veteran did not suffer from hearing loss prior to service and that the claimed hearing loss did not impact his daily life.  While the speech discrimination was recorded at 94 percent in both ears, the test remained inconclusive and a medical opinion regarding the etiology of the Veteran's hearing loss could not be ascertained without resorting to mere speculation.  

In April 2017, the Veteran was afforded another VA examination for his hearing loss.  His puretone thresholds, in decibels, were as follows: 




HERTZ


1000
2000
3000
4000
RIGHT
20
20
20
20
LEFT
20
20
25
25

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Based on the results, none of the auditory thresholds were 40 decibel or higher and none were 26 decibels or higher.  The examiner noted that the Veteran has sensorineural hearing loss in the right ear that was likely sustained during service when the Veteran served as an air frame repair personnel.  In his line of duty, it was highly probable that the Veteran experienced noise exposure such as gunfire, aircraft on the flight line, engine tests on the flight, and rivet guns.  However, the Veteran's sensorineural hearing loss does not manifest at a disability level as defined by VA regulations.  Thus, the issue of service connection for right ear hearing loss is denied as there is no current disability for VA compensation purposes.  38 C.F.R. § 3.385. 

b.  Tinea pedis of the hands to include secondary to service-connected tinea pedis

The Veteran contends that the treatment of the Veteran's service connected tinea pedis caused the Veteran's skin condition of the hands.  The Veteran's Service Treatment Records (STRs) were silent for any report of a skin condition of the hands and his separation examination reported normal extremities.  In March 2005, the Veteran sought treatment at a VA treatment facility after complaining of rashes on his hands.  He asserted that the condition developed as a result of his existing athlete's foot, while serving on active duty in Southeast.  In a September 2008 VA treatment record, the Veteran sought a follow up treatment.  He told the physician that he has had blisters on his hands.  The physician noted that the Veteran was previously treated with antifungal medication but his condition did not improve.  

The Veteran was afforded a VA examination in March 2009.  There, the Veteran reported to the examiner that he has tinea pedis, eczema, rashes on both his hands and feet.  He stated that the rash on his feet was constant but the ones on his hands were intermittent, especially during the warm months.  Upon examination, the examiner found no rash or scaliness on the Veteran's hands.  Other than a very slight amount of dry skin between the fingers, the Veteran's hands were essentially normal.  He opined that there was no relationship between the Veteran's hands and his service connected tinea pedis.  In conclusion, it was less likely than not that the Veteran's dry skin on the hands was caused by or the result of the Veteran's tinea pedis treatment.  

In an April 2017 VA examination, the Veteran reported crusty skin that was dried and scaly on both his feet and hands.  However, upon physical examination, the examiner found that the Veteran did not have a skin condition and concluded that there was no objective finding of tinea pedis of the hands.  The examiner acknowledged that in October 2015, the Veteran suffered from psoriasis and punctate palmoplantar keratoderma.  However, the punctate lesions on his hands have already cleared up.  In closing, the examiner found that the Veteran's claimed condition was less likely than not caused by the Veteran's military service.  It is also less likely than not that the Veteran's claimed condition was caused by or aggravated by the Veteran's service connected tinea pedis.  

Presumptive service connection for dermatitis, eczema, or tinea pedis as a "chronic disease" is not warranted as there is no documentation of a skin disorder from within one year of the Veteran's 1972 discharge.  As for a continuity of symptomatology between the skin disorder and service, dermatitis of the feet and hands was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable. See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

For the reasons stated, the Board finds that service connection for the Veteran's skin condition of the hands is not warranted.  

c.  Skin disability of the feet to include as secondary to service-connected tinea pedis

The Veteran also contends that his service connected tinea pedis has caused another skin disorder on his feet.  In a March 2003 physical examination at a VA treatment facility, the Veteran was found to have a thickened palmar and plantar skin with guttate patches of hyperpigmentation.  He was prescribed topical creams as treatment.  Later in May 2003, the Veteran returned for a follow up, where the physician still observed some mild scaling and hyperpigmentation on his feet.  The Veteran complained of pain and severe itching of his feet.  

In an October 2007 statement, the Veteran asserted that a steroid cream, Clobetasol, that was used to treat his service connected tinea pedis, caused his skin to become thin.  The Veteran was afforded a VA examination in February 2008.  The Veteran told the examiner that he was experiencing skin peeling of both hands and feet, and it occurs in the summer months when he is exposed to warm temperatures.  The examiner found that the Veteran's skin integrity was intact with dryness but without maceration or scales.  The Veteran underwent another VA examination in March 2009.  The Veteran again told the examiner that he experiences constant pruritic rash with scaliness and intermittent blisters during the warm months.  He also complained of sharp, stabbing pain, with a burning sensation of the plantar surfaces.  In addressing the 2005 punch biopsy (provided by a podiatrist) showing acute spongiotic dermatitis, the examiner stated that it was a chronic condition that can be hereditary.  Upon examination, the examiner found that there was mild scaling with hyper-pigmented patches without vesicles.  Although the Veteran had previously claimed that his skin was thinning, the examiner found that the Veteran's skin was normal for his age.  There was no maceration between the toes and there were no obvious tinea pedis infection at the time.  In conclusion, the anti-fungal medication that the Veteran used for his service connected tinea pedis does not cause skin thinning.  The examiner found not relationship and opined that the Veteran's perceived thinning skin was less likely than not caused by his service connected tinea pedis.  

The Veteran underwent another VA examination in May 2011.  There, the examiner observed the Veteran's feet were warm and dry with normal skin color, with normal turgor.  There were no evidence of jaundice, icterus, cyanosis, ecchymosis, or petechial.  He noticed a skin rash involving both feet with some small papules noted along the instep.  There was scaling associated with dryness that extended in the medial and lateral aspect of the foot, involving the toes.  He was afforded another VA examination in April 2017.  There, the Veteran reported crusty skin that was dried and scaly on both his hands and feet.  However, upon examination, the examiner did not find any infections of the skin other than the existing service connected condition.  There were no scarring or disfigurement and he showed no signs of benign or malignant skin neoplasms.  In conclusion, the examiner stated that there was no objective finding for tinea pedis of the hands or feet.  Without a current condition, the examiner could not establish a baseline level of severity of the Veteran's claimed skin condition to address whether or not it was caused by or aggravated by the Veteran's service connected tinea pedis.  However, even without a baseline, the examiner opined that the Veteran's claimed condition was less likely than not aggravated beyond its natural progression.  Thus, service connection for a skin disorder of the feet is not warranted.  


III.  Increase Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.
Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his tinea pedis of the feet (athlete's foot).  Tinea pedis is rated by analogy as dermatophytosis, and under Diagnostic Code 7813 (dermatophytosis) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118. The RO has determined that the predominant disability is akin to dermatitis (7806) and evaluated the Veteran's tinea pedis as such.  See 38 C.F.R. § 4.20.  However, in this case, Diagnostic Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his tinea pedis.  

Under Diagnostic Code 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

By way of history, the Veteran complained of rashes on the feet and hands in a March 2005 VA treatment record.  He contended that it developed while serving in the military.  The physician suspected dyshidrotic eczema and ruled out chronic tinea.  Subsequent VA treatment records in April 2005 and June 2005 were negative for any finding of foot fungus.  However, in a May 2006 VA examination, the examiner diagnosed the Veteran with severe dermatitis of the feet bilaterally with scaling, itching and hyper-pigmented maculars and patches, consistent with tinea pedis.  

After being granted a 10 percent disability rating by an October 2006 rating decision, the Veteran was afforded a VA examination in May 2011.  There, the Veteran reported he had been under treatment for the rash since 1970 but still experienced recurrent episodes of scaling, itching, and blistering.  Upon physical examination, the examiner noted that the Veteran had fungus in both great toenails, which are less than 0.5 percent of the total body service area and zero percent of exposed body surface area.  In addition to the toes, the examiner noted the skin rash on both feet on the plantar surface with some small papules noted along the instep.  There was scaling associated with dryness on both feet, involving the toes.  This involved approximately 2 percent of total body service area and zero percent of the exposed body surface area.  

He was afforded another VA examination in April 2017.  Upon examination, the examiner reported that the Veteran's skin condition amounted to less than 5 percent of the total body area and less than 5 percent of the exposed area.  Furthermore, the Veteran's medical history showed that he was treated with Acitretin (an immunosuppressive medication), Dapsone (an antibiotic oral medication), and topical creams such as clobetasol ointment, ammonium lactate, and urea cream.  The VA examination report clearly demonstrated that the affected areas were small in size.  However, the Veteran has maintained throughout the entire appeal period that he has experienced severe itching and pain, enough to create discomfort when he walks.  In light of the foregoing, the criteria for a rating in excess of 10 percent have not been met on a schedular basis.  

The Board has considered whether the Veteran's service-connected tinea pedis presents an exceptional or unusual disability picture that renders impractical the application of the regular scheduler standards such that referral for consideration of an extra-scheduler rating is warranted.  See 38 C.F.R. § 3.321 (b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for an extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are exceptional or unusual factors which render application of the schedule impractical.").

In this case, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule and the assigned scheduler evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extra-scheduler consideration is not warranted.  

In sum, the preponderance of the competent and credible evidence weighs against a finding of entitlement to a higher rating for tinea pedis.  




ORDER

Entitlement to service connection for right ear sensorineural hearing loss is denied. 

Entitlement to service connection for tinea pedis of the hands to include secondary to service-connected tinea pedis is denied. 

Entitlement to service connection for a skin disability of the feet to include as secondary to service-connected tinea pedis is denied.  

Entitlement to a disability rating in excess of 10 percent for tinea pedis, feet is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


